DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15, 20 – 34, 39 – 53 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US PAP 2019/0362624) in view Chong et al. (US PAP 2018/0211656).
As per claims 1, 20, 39, Shin et al. teach a voice-activated message filtering rule generation method performed by a processor of a server device, comprising:
receiving a spoken command from a communication device (“voice command”; claim 1);
parsing the spoken command to identify an element of the spoken command (“obtaining a user intent regarding the received single user voice command based on the received single user voice command”; claim 1, paragraph 157);
generating a message rule based on the identified element of the spoken command; determining whether the generated message rule has been met (“The control information generator 1430 may determine whether the condition is satisfied, based on the condition information. If the condition determined by the device 1000 is satisfied, the control information generator 1430 may generate the control information for operating the device 1000 or the external apparatus 2000.”; paragraphs 158, 159).
However, Shin et al. do not specifically teach sending a message to the communication device in response to determining that the message rule has been met.
Chong et al. disclose that if a temperature is above a threshold (e.g., above 100 degrees Fahrenheit), then the voice output or text output may state that the entity whose temperature was taken has a fever and may recommend over the counter medication. If the temperature is above a higher threshold (e.g., above 104 degrees Fahrenheit), then the voice output or text output may recommend immediate medical attention by a doctor and/or may offer to call 911 on behalf of the entity (paragraph 35, lines 13 - 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to send a message to the communication device when the message rule has been met as taught by Chong et al. in Shin et al., because that would help accurately determine which entity medical data is for and which user account medical data should be stored in (paragraph 16).

As per claims 2, 21, 40, Shin et al. in view of Chong et al. further disclose determining an intent comprising an action to be taken and a subject of the action based on the identified element of the spoken command (“obtaining a user intent regarding the received single user voice command based on the received single user voice command”; Shin et al., claim 1, paragraph 157).

As per claims 3, 22, 41, Shin et al. in view of Chong et al. further disclose generating the message rule based on the identified element of the spoken command comprises generating the message rule based on the determined intent (“The apparatus control condition determiner 1420 may determine a condition that has to be satisfied to control operation of the external apparatus 2000 or the device 1000, based on the user intention information.”; Shin et al., paragraph 158).

As per claims 4, 23, 42, Shin et al. in view of Chong et al. further disclose generating the message rule based on the identified element of the spoken command comprises: adding one or more rule fields to the determined intent; and generating the message rule based on the determined intent and the added one or more rule fields (“For example, if the user intention information includes time information such as “tomorrow, 7:00” and condition information such as “if it doesn't rain”, the apparatus control condition determiner 1420 may determine a time condition such as “tomorrow”, a weather condition such as “sunny, cloudy”, and a place condition such as “device location” as the condition for controlling the external apparatus 2000.”; Shin et al., paragraphs 158, 159).

As per claims 5, 24, 43, Shin et al. in view of Chong et al. further disclose generating the message rule based on the identified element of the spoken command comprises generating the message rule comprising a patient event (“The voice command device manager 115 may send instructions back to the medical voice command device 105 based on the parsed voice command and/or based on the received intent and parameters of the voice command. Medical voice command device manager 115 may additionally generate messages such as voice outputs and/or text outputs that notify a user of the received medical data (e.g., a received temperature, heartrate, etc.) and/or of additional information associated with that medical data.”; Chong et al., paragraph 35).

As per claims 6, 25, 44, Shin et al. in view of Chong et al. further disclose generating the message rule based on the identified element of the spoken command comprises generating the message rule comprising a patient event and a patient event threshold (“if a temperature is above a threshold (e.g., above 100 degrees Fahrenheit), then the voice output or text output may state that the entity whose temperature was taken has a fever and may recommend over the counter medication.”; Chong et al., paragraph 35).

As per claims 7, 26, 45, Shin et al. in view of Chong et al. further disclose generating the message rule based on the identified element of the spoken command comprises generating the message rule comprising a patient event and a qualifier of the patient event (“If the temperature is above a higher threshold (e.g., above 104 degrees Fahrenheit), then the voice output or text output may recommend immediate medical attention by a doctor and/or may offer to call 911 on behalf of the entity”; Chong et al., paragraph 35).

As per claims 8, 27, 46, Shin et al. in view of Chong et al. further disclose refraining from sending the message to the communication device in response to determining that the message rule has not been met (“if a temperature is above a threshold (e.g., above 100 degrees Fahrenheit), then the voice output or text output may state that the entity whose temperature was taken has a fever and may recommend over the counter medication.”; Chong et al., paragraph 35).

As per claims 9, 28, 47, Shin et al. in view of Chong et al. further disclose generating the message rule based on the identified element of the spoken command comprises: mapping the identified element to a rule template field; and generating the message rule based on information in the rule template field (“The intent model may include a list of supported operations and voice commands that can initiate those operations. The text may be compared to each of the supported voice commands for a possible match. A match may be determined based on a similarity value and/or probability of match value that may be generated as a result of the comparisons”; Chong et al., paragraph 124).

As per claims 10, 29, 48, Shin et al. in view of Chong et al. further disclose mapping the identified element to the rule template field comprises converting information in the identified element to a field value, and generating the message rule based on information in the rule template field comprises generating the message rule based on information in the field value (“A match may be determined based on a similarity value and/or probability of match value that may be generated as a result of the comparisons.”; Chong et al., paragraphs 124, 125).

As per claims 11, 30, 49, Shin et al. in view of Chong et al. further disclose mapping the identified element to the rule template field comprises mapping a patient vital sign identifier to the rule template field (“received temperature, heartrate… A match may be determined based on a similarity value and/or probability of match value that may be generated as a result of the comparisons.”; paragraphs 35, 124).

As per claims 12, 31, 50, Shin et al. in view of Chong et al. further disclose mapping the identified element to the rule template field comprises mapping a comparator to the rule template field (Chong et al., paragraphs 124, 125).

As per claims 13, 32, 51, Shin et al. in view of Chong et al. further disclose mapping the identified element to the rule template field comprises mapping a patient vital sign value to the rule template field (“received temperature, heartrate…” Chong et al., paragraphs 35, 124).

As per claims 14, 33, 52, Shin et al. in view of Chong et al. further disclose mapping the identified element to the rule template field comprises applying a customized mapping of the identified element and the rule template field (Chong et al., paragraphs 35, 124).

As per claims 15, 34, 53, Shin et al. in view of Chong et al. further disclose determining a priority based on the identified element of the spoken command, wherein generating the message rule based on the identified element of the spoken command comprises associating the message rule with the determined priority (Shin et al., “The control information generator 1430 may determine whether the condition is satisfied, based on the condition information. If the condition determined by the device 1000 is satisfied, the control information generator 1430 may generate the control information for operating the device 1000 or the external apparatus 2000.”; paragraphs 158, 159; Chong et al., paragraphs 35, 124).

4.	Claims 16, 17, 35, 36, 54, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US PAP 2019/0362624) in view Chong et al. (US PAP 2018/0211656); and further in view of Yu et al. (US PAP 2018/0285752).  
As per claims 16, 35, 54, Shin et al. in view of Chong et al. do not specifically teach sending to the communication device a summary of the identified element from the spoken command; and monitoring for an approval from the communication device of the summary of the identified element from the spoken command, wherein generating the message rule based on the identified element of the spoken command comprises generating the message rule based on identified elements of the spoken command in response to receiving the approval from the communication device of the summary of the identified element from the spoken command.
	

	As per claims 17, 36, 55, Shin et al. in view of Chong et al. do not specifically teach sending to the communication device a summary of the generated message rule; and monitoring for an approval from the communication device of the summary of the generated message rule, wherein determining whether the generated message rule has been met comprises determining whether the generated message rule has been met in response to receiving an approval from the communication device of the summary of the generated message rule.
Yu et al. disclose receiving a voice input and/or capturing an image, and analyze the first voice input or the image to determine at least one of a user's intent, emotion, and situation based on predefined keywords and expressions, identifying a category based on the input, selecting first information based on the category, selecting and outputting a first query prompting confirmation of output of the first information, detect a first responsive input to the first query, and when a condition to output the first information is satisfied, output a second query (Abstract, paragraph 67).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to monitor approval from the communication device of the summary of the generated message rule as taught by Yu et al. in Shin et al. in view of Chong et al., because that would help accurately determine which entity medical data is for and which user account medical data should be stored in (Chong et al., paragraph 16).

5.	Claims 18, 37, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US PAP 2019/0362624) in view Chong et al. (US PAP 2018/0211656); and further in view of Florian Pinel et al. (US PAP 2013/0113616).
As per claims 18, 37, 56, Shin et al. in view of Chong et al. do not specifically teach generating a time to live value for the generated message rule; and deleting the message rule after the time to live value is met.
Florian Pinel et al. disclose that such as after the waiting time has elapsed, determining if the alert has cleared; and if the alert has cleared, discarding the alert (claim 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to delete the message rule after the time to live value is met as taught by Florian Pinel et al. in Shin et al. in view of Chong et al., because that would help accurately determine which entity medical data is for and which user account medical data should be stored in (Chong et al., paragraph 16).

6.	Claims 19, 38, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US PAP 2019/0362624) in view Chong et al. (US PAP 2018/0211656); and further in view of Van OS et al. (WO 2010/141802).
As per claims 19, 38, 57,Shin et al. in view of Chong et al. do not specifically teach receiving a second spoken command from the communication device; parsing the second spoken command to identify an element in the second spoken command that relate to modifying the message rule; and modifying the message rule based on the identified element in the second spoken command.
Van Os et al. disclose receiving, at the data processing device, input modifying the data item; and receiving, at the data processing device, another voice input associating the modified data item with another identifier comprising a keyword that reflects the modification (claim 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the message rule as taught by Van Os et al. in Shin et al. in view of Chong et al., because that would help accurately determine which entity medical data is for and which user account medical data should be stored in (Chong et al., paragraph 16).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ko et al. teach method of controlling external apparatus connected with device.  Menon teaches a vehicle voice user interface, where speech-processing component may cease blocking the intent and/or domain related to carrying out the user request when the condition is no longer present.  Jaygarl et al. teach electronic device for processing user voice.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658